Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145127                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 145127
                                                                    COA: 307416
                                                                    Monroe CC: 10-038504-FC
  KEVIN ALLEN FERGUSON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 8, 2012
  order of the Court of Appeals is considered and, it appearing to this Court that the cases
  of People v Glenn (Docket No. 144979) and People v Hardy (Docket No. 144327) are
  pending on appeal before this Court and that the decisions in those cases may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
           h0716                                                               Clerk